In the

    United States Court of Appeals
                 For the Seventh Circuit
                  ____________________
No. 20‐2361
UNITED STATES OF AMERICA,
                                                   Plaintiff‐Appellee,
                                 v.

LYNARD JOINER,
                                               Defendant‐Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 16‐cr‐30016 — Sue E. Myerscough, Judge.
                     ____________________

  ARGUED JANUARY 26, 2021 — DECIDED FEBRUARY 23, 2021
               ____________________

   Before SYKES, Chief Judge, and EASTERBROOK and KIRSCH,
Circuit Judges.
    KIRSCH, Circuit Judge. Lynard Joiner appeals the district
court’s denial of his motion for compassionate release under
18 U.S.C. § 3582(c)(1)(A). On appeal, he raises one issue:
whether the district court procedurally erred by not specifi‐
cally addressing his argument that his skin color “elevates his
risk from COVID‐19.” In the district court, Joiner supported
this contention by citing to three articles discussing disparities
No. 20‐2361                                                     2




in health care outcomes based on race. Those articles, how‐
ever, pointed to a multitude of societal factors that are not rel‐
evant to Joiner’s individual situation in federal prison. Extrap‐
olating direct relevance to Joiner’s situation requires leaps of
logic that do not necessarily follow from the broad societal in‐
formation he presented. Without any factual basis tying these
broader societal concerns to Joiner’s individual situation, the
district court was not required to address the argument. Thus,
because the district court did not procedurally err, we aﬃrm.
                                  I.
    Joiner is a 31‐year‐old federal prisoner serving an eight‐
year sentence at U.S. Penitentiary Marion for possession of co‐
caine base with the intent to distribute. See 21 U.S.C.
§ 841(a)(1), (b)(1)(C). In July 2020, amid the COVID‐19 pan‐
demic, Joiner moved for compassionate release under 18
U.S.C. § 3582(c)(1)(A). He oﬀered three “extraordinary and
compelling reasons,” § 3582(c)(1)(A)(i), for release: self‐re‐
ported hypertension, a body mass index of 28.9 (the “over‐
weight” category), and his skin color (“brown”), which he
says is “seen as ‘black.’” For his third point, he argued that
Black Americans have disproportionately suﬀered from
COVID‐19, not because of “weak biology,” but because “soci‐
ety has put them in worse positions.” He cited an article from
the Centers for Disease Control and Prevention to argue that
Black people in the United States face a higher risk of hospi‐
talization and death from COVID‐19. He also relied on two
other articles to contend that, even though skin color should
not aﬀect health outcomes from infectious diseases, “our so‐
ciety” delivers subpar health care to “people with black skin,”
even when controlling for class, comorbidities, and access to
health insurance.
No. 20‐2361                                                    3




    The government opposed the motion. It argued that Joiner
failed to exhaust his administrative remedies. See
§ 3582(c)(1)(A). (It does not press this argument on appeal.)
On the merits, it contended that Joiner’s medical records did
not contain evidence of hypertension and, according to the
CDC, his body mass index did not place him at “high risk” for
severe COVID‐19 complications. The government did not re‐
spond to Joiner’s society‐wide racial disparities argument.
    The district court ruled that Joiner did not present extraor‐
dinary and compelling reasons for release. While observing
that Joiner’s prison had thirteen confirmed COVID‐19 cases,
it concluded that Joiner did not show that he was at an ele‐
vated risk for severe complications from the virus because he
was relatively young, he had no documented hypertension,
and his body mass index was not an increased risk factor, per
CDC guidance. The court did not comment on Joiner’s argu‐
ment that based on societal factors Black Americans have dis‐
proportionately been aﬀected by the virus.
                                 II.
    Under 18 U.S.C. § 3582(c)(1)(A)(i), a district court may
grant an inmate’s request for early release based on “extraor‐
dinary and compelling reasons,” provided that the inmate
first submits a request to the Bureau of Prisons. United States
v. Gunn, 980 F.3d 1178, 1179, 1181 (7th Cir. 2020). The exhaus‐
tion requirement is mandatory when properly invoked.
United States v. Sanford, 986 F.3d 779, 780 (7th Cir. 2021). But
because the requirement is non‐jurisdictional, the govern‐
ment loses the benefit of this aﬃrmative defense when, as
here, it does not press the defense on appeal. Id. at 782.
No. 20‐2361                                                               4




    Joiner maintains that the district court procedurally erred
when it silently passed over his third contention for release—
that his skin color elevated his risk of complications from
COVID‐19. For purposes of this appeal, the parties have as‐
sumed that we review this contention of procedural error un‐
der the same standard that we use when a party asserts a pro‐
cedural error in sentencing. See United States v. Cunningham,
429 F.3d 673, 679 (7th Cir. 2005). 1 Cunningham requires a
court to address each of the movant’s principal arguments,
unless they are “too weak to require discussion” or “without
factual foundation.” United States v. Rosales, 813 F.3d 634, 637
(7th Cir. 2016). Under this standard, to require discussion the
arguments must be “individualized to the facts” of the mo‐
vant’s case. See United States v. Hancock, 825 F.3d 340, 344
(7th Cir. 2016).
    Under Cunningham, the district court did not procedurally
err in silently passing over Joiner’s argument. First, Joiner
contended, citing a CDC article, that COVID‐19 has caused “a
disproportionate burden of illness and death among racial
and ethnic minority groups.” That disproportionate burden,
the article states, may stem from societal living and working
conditions among racial and ethnic minority groups, includ‐
ing that minorities may more commonly live in densely pop‐
ulated areas, farther from medical care, and work in essential
businesses that have remained open during the pandemic.
This article, which discusses the disparity in terms of societal


    1  We do not decide that we must always review claims of procedural
error from denials of motions for compassionate release under the same
standard as claims of procedural error at sentencing. See, e.g., Gunn,
980 F.3d at 1181 (suggesting deferential review of district court orders de‐
ciding motions for compassionate release).
No. 20‐2361                                                  5




living and working conditions among minority groups, does
not provide a factual foundation for the argument that Black
federal prisoners are at higher risk of severe COVID‐19 compli‐
cations than prisoners of other races. As such, the court did
not need to address Joiner’s contention.
    Second, Joiner did not submit evidence that his perceived
skin color renders him especially vulnerable to the virus in
prison or at Marion. He concedes that his skin color does not
make him more biologically susceptible to COVID‐19. Rather,
he assumes that the community data that he cites about racial
disparities in health care, infections, hospitalization, and
deaths from COVID‐19 are mirrored at Marion. But in the dis‐
trict court he oﬀered no evidence to support this assumption.
Likewise, on appeal, he could not point to any evidence or
data on COVID‐19 susceptibility or outcome disparities in
prison based on race. Broadly, Joiner’s assumption ignores
that variables in the community that might aﬀect COVID‐19
susceptibility and outcomes may not vary in prison. In prison,
inmates generally live and work in the same environment,
and they receive health care in the same setting. Moreover,
medical providers to federal prisons are subject to legal con‐
straints and obligations that may not apply to providers in the
community. None of Joiner’s materials acknowledged or dis‐
cussed these diﬀerences. Without any data or a factual foun‐
dation connecting generalized societal disparities in health
care susceptibility or outcome to Joiner’s individualized cir‐
cumstances at Marion (or even federal prisons generally), the
district court was not required to discuss Joiner’s racial dis‐
parity argument.
    In reply, Joiner argues that prison health care is not en‐
tirely independent of society. Prisons hire workers from the
No. 20‐2361                                                     6




community, and from there, he argues, they may bring to the
prison their racial biases in delivering care. But, as discussed,
by relying on generalized evidence of broad societal concerns,
Joiner did not provide the court with any basis to make that
determination, and therefore, the district court was not re‐
quired to address this argument.
   Nothing prevented the district court from pointing out
that Joiner did not furnish evidence connecting his societal
disparities arguments to his individual situation in prison.
But such statement was not needed “for meaningful appellate
review.” Gall v. United States, 552 U.S. 38, 50 (2007). By dis‐
cussing the two issues that Joiner did develop (his self‐re‐
ported hypertension and body mass index), the court ade‐
quately explained why Joiner did not present extraordinary
and compelling reasons for release. See United States v.
Castaldi, 743 F.3d 589, 595 (7th Cir. 2014) (“[T]he district judge
made his thinking clear enough.”).
    Finally, Joiner argues that the government has waived its
substantive arguments relating to how racial disparities in
health care should be interpreted in this case. He correctly ob‐
serves that in the district court the government did not coun‐
ter Joiner’s racial‐disparity argument. But if the district court
did not need to respond to the argument as factually un‐
founded, neither did the government. In any event, the gov‐
ernment responded to Joiner’s procedural challenge at its ear‐
liest opportunity—on appeal where Joiner first raised it.
Cf. Prop. & Cas. Ins. v. Cent. Nat’l Ins. Co. of Omaha, 936 F.2d
319, 323 n.7 (7th Cir. 1991) (no waiver when party had first
opportunity to brief an issue on appeal). Thus, the govern‐
ment did not waive its argument.
                                                    AFFIRMED.